DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 10/05/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection to claim 30 has been withdrawn; (2) the 35 U.S.C. 112, second paragraph rejections of claim 29 have been withdrawn; and (3) the 35 U.S.C. 103(a) rejections of claims 29 and 30 over O’Mahony et al. and Rizvi et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 29 and 30
Withdrawn claims: None
Previously cancelled claims: 1-28
Newly cancelled claims: None
Amended claims: 29 and 30
New claims: None
Claims currently under consideration: 29 and 30
Currently rejected claims: None
Allowed claims: 29 and 30

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims as presently amended, considered together with Applicant’s arguments (Applicant’s Remarks, p. 3, ¶6 – p. 4, ¶1), are determined to be non-obvious over the prior art, particularly in light of the requirement that the casein remains in micellar form together with the specific limitations directed to the various processing steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793